UNPUBLISHED ORDER
                             Not to be cited per Circuit Rule 53




            United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604

                                      July 11, 2005

                                          Before

                    Hon. RICHARD A. POSNER, Circuit Judge

                    Hon. ILANA DIAMOND ROVNER, Circuit Judge

                    Hon. ANN CLAIRE WILLIAMS, Circuit Judge


Nos. 04-1031, 04-1032 & 04-1033

United States of America,                          Appeals from the United States
                  Plaintiff-Appellee,              District Court for the Western District
                                                   of Wisconsin
      v.
                                                   Nos. 03-CR-98-S-02, 03-CR-98-S-03
Richard D. Simmers and                             & 03-CR-133-S-01
Ryan K. Jones,
             Defendants-Appellants.                John C. Shabaz,
                                                   Judge.


                                        ORDER

       After concluding that the defendants’ convictions should be affirmed, we ordered
a limited remand so that the district court could determine whether their sentences
remain appropriate now that United States v. Booker, 125 S. Ct. 738 (2005), has
relegated the United States Sentencing Guidelines to advisory status. See United
States v. Paladino, 401 F.3d 471 (7th Cir. 2005).

      The district court judge has replied that for both defendants, he would impose
the same sentence today knowing that the Guidelines are not mandatory. On June 3,
2005, we invited the parties to file, within seven days, any arguments concerning the
appropriate disposition of the appeal in light of the district court’s decision. That time
has now passed. Mr. Simmers has not filed a brief. Mr. Jones has filed a brief, in
which he primarily argues that he is unrepresented by counsel and should not be
compelled to proceed without counsel. The United States, in its brief, argues that the
Nos. 04-1031, 04-1032 & 04-1033                                                 Page 2


district court, for both defendants, properly considered 18 U.S.C. § 3553, explained its
reasons for its sentence in various orders, and rendered a reasonable sentence.

       In Mr. Simmers’s case, the Guidelines sentencing range applicable here is 110
to 137 months, and Mr. Simmers’s 120 month sentence is toward the middle of these
Guidelines. The district court judge explained his belief that this sentence was
required to address the seriousness of the offenses, to provide adequate deterrence to
criminal conduct, to protect the public, and to provide Mr. Simmers with educational
training, medical care, and other correctional treatment. Thus, we see no reason why
such a sentence should be deemed “unreasonable.”

       Mr. Jones argues that he is unrepresented by counsel, because of the withdrawal
of his prior attorney. While it is true that Mr. Jones’s counsel did in fact withdraw
from the case, on May 26, 2004 we issued an order ordering Mr. Jones to file a
statement advising us whether he wanted to proceed on appeal with court-appointed
counsel. Mr. Jones failed to respond to this order by our June 7, 2004 deadline, and on
June 28, 2004, we issued a show-cause order to Mr. Jones for his failure to respond to
our earlier order. On July 12, 2004, Mr. Jones filed a response, in which he notified us
that he would “proceed ‘pro se’ with this appeal.” Mr. Jones also noted that “[he] does
not request this court to appoint him counsel of any kind.” After notifying us that he
would proceed pro se, Mr. Jones then filed several briefs and motions pro se, including
his Appellant’s Brief, several motions for extensions of time to respond to the United
States, his Reply Brief, a motion to supplement his appeal, and a motion to strike the
supplemental appeal of the United States. For the majority of this appeal, Mr. Jones
has served as his own counsel. Therefore, Mr. Jones’s argument that he is now
unconstitutionally without counsel fails.

      The Guidelines sentencing range applicable in Mr. Jones’s case is 292 to 365
months. The district court sentenced Mr. Jones to two consecutive sentences of 164
months, which totals 328 months. This sentence is in the middle of the applicable
Guidelines range. The district court judge explained his belief that this sentence was
required to address the seriousness of the offenses, to provide adequate deterrence to
criminal conduct, and to protect the public. Thus, we see no reason why such a
sentence should be deemed “unreasonable.”

      Accordingly, the judgment of the district court for both Defendants Simmers and
Jones is AFFIRMED.